
	

113 S2255 IS: To remove the Kurdistan Democratic Party and the Patriotic Union of Kurdistan from treatment as terrorist organizations and for other purposes.
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2255
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. McCain (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To remove the Kurdistan Democratic Party and the Patriotic Union of Kurdistan
			 from treatment as terrorist organizations and for other purposes.
	
	1.Treatment of the Kurdistan Democratic Party and the Patriotic Union of Kurdistan under the
			 Immigration and Nationality Act(a)Exemption of the Kurdistan Democratic Party and the Patriotic Union of Kurdistan from treatment as
			 terrorist organizations(1)In generalExcept as provided in paragraph (2), the Kurdistan Democratic Party
			 and the Patriotic Union of Kurdistan shall not be considered to be
			 terrorist organizations (as defined in section 212(a)(3)(B)(vi)(III) of
			 the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(III))) for purposes of such
			 section 212(a)(3)(B).(2)ExceptionThe Secretary of State, after consultation with the Secretary of Homeland Security and the Attorney
			 General, or the Secretary of Homeland Security, after consultation with
			 the Secretary of State and the Attorney General, may suspend the
			 application
			 of paragraph  (1) for either or both of the groups referred to in
			 paragraph (1) in such Secretary’s sole and unreviewable discretion.(b)Relief regarding admissibility of nonimmigrant aliens associated with the Kurdistan Democratic
			 Party and the Patriotic Union of Kurdistan(1)In generalSubject to paragraph (2), section 212(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(3)(B)) shall not apply to an alien, with respect to the
			 alien’s activities undertaken in association with the Kurdistan Democratic
			 Party or the Patriotic Union of Kur­di­stan, if the alien is applying for
			 a
			 nonimmigrant visa, presents himself or herself for inspection
			 to an immigration officer at a port of entry as a nonimmigrant, or is
			 applying in the United States for nonimmigrant status, unless a consular
			 officer or
			 the Secretary of Homeland Security—(A)knows, or has reasonable grounds to
			 believe, that the alien poses a threat to the safety and security of the
			 United States; or(B)otherwise believes, in his or her discretion, that the
			 alien does not warrant a visa, admission to the United States, or a grant
			 of nonimmigrant status in the totality of the circumstances.(2)ExceptionThe Secretary of State, after consultation with the Secretary of Homeland Security and the Attorney
			 General, or the Secretary of Homeland Security, after consultation with
			 the Secretary of State and the Attorney General, may suspend the
			 application
			 of paragraph (1) in such Secretary’s sole and unreviewable discretion.(3)Consultation requirementThe Secretary of State and the Secretary of Homeland Security shall implement this subsection in
			 consultation with the Attorney General.(4)ConstructionNothing in this subsection may be construed to alter an alien’s burden of demonstrating
			 admissibility under the immigration laws of the United States.2.Prohibition on judicial reviewNotwithstanding any other provision of law (whether statutory or nonstatutory), section 242
			 of the Immigration and Nationality Act (8 U.S.C. 1252), sections 1361 and
			 1651 of title 28, United States Code, section 2241 of
			 such title,	and any other habeas corpus provision of law, no court
			 shall have jurisdiction to
			 review any determination made pursuant to this Act.
		
